United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
LOGISTICS AGENCY, Fort Belvoir, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1042
Issued: November 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2009 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated July 11, 2008 and February 5, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a right shoulder condition
in the performance of duty.
FACTUAL HISTORY
Appellant, a 48-year-old packer, filed a claim for benefits on May 22, 2008, alleging that
she developed a right shoulder condition caused by continuous heavy lifting, hammering and
packing.1
1

Appellant filed a Form CA-1 based on traumatic injury. However, since she stated on the form that she had a
right shoulder condition which developed over a period of time, the Office adjudicated the claim as one based on an
occupational condition.

In a Form CA-20 dated May 18, 2008, Dr. Scott King, an osteopath, stated that appellant
had experienced an insidious onset of right shoulder pain since October 31, 2007 due to continuous
heavy lifting and packing; this resulted in a torn rotator cuff. He checked a box which indicated
that appellant’s condition was caused or aggravated by employment activity.
By letter dated June 9, 2008, the Office advised appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
It asked appellant to submit a comprehensive medical report from her treating physician
describing her symptoms and the medical reasons for her condition, and an opinion as to whether
her claimed conditions were causally related to her federal employment.
On June 12, 2008 Dr. King diagnosed a torn right rotator cuff, right shoulder impingement
syndrome and synovitis of the right shoulder. He performed arthroscopic surgery on June 12,
2008; the procedures entailed right rotator cuff repair and open subacromial decompression of the
right shoulder.
In a statement dated June 26, 2008, appellant responded to the Office questionnaire and
indicated that her right shoulder condition developed due to her work activities of lifting heavy
steel, pulling heavy wire and hammering and banding. She did not submit any additional medical
evidence.
By decision dated July 11, 2008, the Office denied appellant’s claim, finding that she
failed to submit medical evidence sufficient to establish that she sustained a right shoulder
condition in the performance of duty.
By letter dated July 23, 2008, appellant’s attorney requested an oral hearing, which was
held on November 13, 2008.
In a report dated August 20, 2008, Dr. King stated that appellant had been undergoing
physical therapy since her June 2008 surgery but had experienced continued problems with right
shoulder pain. He diagnosed postoperative/traumatic adhesive capsulitis of the right shoulder.
In a November 5, 2008 report, Dr. King stated that appellant still had some postoperative
adhesive capsulitis in her right shoulder but was doing well otherwise. He noted no numbness or
tingling on examination and related that she believed she was capable of performing most of her
usual activities.
At the November 2008 hearing, appellant testified that her shoulder pain had developed
over a period of time due to continually cutting heavy wire, mixing steel, repetitive hammering
and using bolt cutters. She stated that she was diagnosed with right shoulder arthritis in
October 2007 and related that her pain continued to worsen until April 2008, when she realized
that her condition was more serious. Appellant secured a second opinion and was diagnosed
with a right rotator cuff tear, for which she underwent surgery in June 2008.
Appellant submitted a December 2, 2008 report from Sandra Halbruner, a certified nurse
practitioner, who reviewed the history of injury and opined that appellant’s physically
demanding job working with steel probably contributed to her right shoulder injury.
By decision dated February 5, 2009, an Office hearing representative affirmed the
July 11, 2008 decision.
2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury.3 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed, or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is usually rationalized medical
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence, a causal relationship between her claimed right shoulder condition and his
federal employment. This burden includes providing medical evidence from a physician who
concludes that the disabling condition is causally related to employment factors and supports that
conclusion with sound medical reasoning.6
ANALYSIS
In the instant case, appellant has failed to submit any medical opinion containing a
rationalized, probative report which relates her claimed right shoulder condition to factors of her
employment. For this reason, she has not discharged her burden of proof to establish her claim
that this condition was sustained in the performance of duty.
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Id.

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

3

Appellant submitted three reports from Dr. King, who related findings of right shoulder
pain on examination, diagnosed torn right rotator cuff, right shoulder impingement syndrome, and
synovitis of the right shoulder. In addition, Dr. King performed arthroscopic surgery on
appellant’s right shoulder on June 12, 2008. However, he did not provide a probative,
rationalized medical opinion that the claimed condition or disability was causally related to
employment factors. In Dr. King’s August 20 and November 5, 2008 postoperative reports, he
noted that appellant underwent physical therapy and diagnosed postoperative/traumatic adhesive
capsulitis of the right shoulder. In his November 5, 2008 report, he advised that appellant’s
adhesive capsulitis had greatly improved and noted that appellant had regained her ability to
perform most of her customary activities. Dr. King’s opinion is of limited probative value as it
does not contain any medical rationale explaining how or why appellant’s claimed right shoulder
condition was currently affected by or related to factors of employment.7 The weight of medical
opinion is determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated conclusions.8
Dr. King did not sufficiently describe appellant’s job duties or explain the medical process
through which such duties would have been competent to cause the claimed condition. His
reports, the only evidence appellant submitted in support of her claim,9 did not constitute
sufficient medical evidence to establish that appellant’s claimed right shoulder condition was
causally related to her employment.10
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
rationalized medical opinion evidence and appellant failed to submit such evidence.
The Office advised appellant of the evidence required to establish her claim; however,
appellant failed to submit such evidence. Consequently, appellant has not met his burden of
proof in establishing that her claimed right shoulder condition was causally related to her
employment.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof in establishing that
her claimed right shoulder condition was sustained in the performance of duty.
7

William C. Thomas, 45 ECAB 591 (1994).

8

See Anna C. Leanza, 48 ECAB 115 (1996).

9

The December 2008 report from a registered nurse does not constitute medical evidence pursuant to section
8101(2).
10

The May 18, 2008 form report from Dr. King that supported causal relationship with a checkmark is
insufficient to establish the claim. The Board has held that, without further explanation or rationale, a checked box
is not sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).
11

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2008 and February 5, 2009 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

